Citation Nr: 1645279	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  07-18 852	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability to the low back, legs, and lower extremities as a result of VA low back surgery (laminectomy) on April 4, 2007.

2.  Entitlement to an initial disability rating greater than 20 percent for a myofascial strain of the left paraspinal muscles.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel
INTRODUCTION

The Veteran had active duty for training service from July 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board initially denied the Veteran's claims in an August 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court vacated the August 2009 decision and remanded the claims to the Board.  

The Board subsequently remanded the case for further development in April 2012 and February 2013.  

In a December 2014 decision, the Board once again denied the claims for compensation under 38 U.S.C.A. § 1151 and an increased evaluation for a myofascial strain of the left paraspinal muscles.  In January 2015, the Veteran's representative filed a motion to vacate that December 2014 Board decision, which was denied by the Board in October 2015.  The Veteran's representative later submitted a second motion in December 2015, which has been construed as another motion to vacate the December 2014 Board decision.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

ORDER TO VACATE

The Board of Veterans' Appeals may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

Upon review of the file, the Board finds that there was a pending extension request at the time that the December 2014 decision was issued.  In this regard, it appears that the Veteran's representative had submitted a request in September 2014 that the record be held open for 90 days.  However, that request had not been associated with the claims file at the time the decision was rendered.  Nevertheless, Veterans Appeals Control and Locator System (VACOLS) indicates that mail was received in September 2014 that requested a 90-day extension.  Thus, the mail was in the construction possession of VA.  Accordingly, the appellant was denied due process of law, and the December 8, 2014, Board decision denying entitlement to compensation under 38 U.S.C.A. § 1151 and to an increased evaluation for a myofascial strain of the left paraspinal muscles is vacated.  The Veteran and his representative will be given an additional 90 days to submit argument or evidence.



	                        ____________________________________________
	J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals


